NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0862-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROBERT CARDELL, a/k/a
ROBERT J. CARDELL,

          Defendant-Appellant.


                   Submitted January 13, 2021 – Decided April 27, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 17-07-1067.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John P. Flynn, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; William Kyle Meighan,
                   Senior Assistant Prosecutor, on the brief).

PER CURIAM
      Tried by a jury, defendant Robert J. Cardell was convicted of eight counts

of fourth-degree unregistered home improvement contracting, N.J.S.A. 56:8-

138(a) (counts one, three, five, seven, fifteen, nineteen, twenty-two, and twenty-

six), and eight counts of third-degree theft by deception, N.J.S.A. 2C:20-4

(counts two, four, six, eight, sixteen, twenty, twenty-three, and twenty-seven).1

Defendant was also charged in count twenty-eight with third-degree failure to

file a tax return, N.J.S.A. 54:52-8, and in count twenty-nine with third-degree

failure to pay taxes, N.J.S.A. 54:52-9(a). The latter two charges were severed

before trial and resolved by plea agreement. Count twenty-eight was dismissed,

and defendant entered a guilty plea to count twenty-nine.

      On August 31, 2018,2 defendant was sentenced on the State's motion to an

extended term on count eight to nine years, subject to four years of parole

ineligibility. See N.J.S.A. 2C:44-3(a). On count twenty-nine, defendant was

sentenced to five years imprisonment concurrent to the other offenses. On the

remaining charges, the judge sentenced defendant to concurrent eighteen months




1
   An additional eleven counts involving six other victims were dismissed pre-
trial by the State.
2
  Defendant was sentenced on that date to concurrent and consecutive terms on
unrelated indictments as well.
                                                                            A-0862-18
                                        2
on all fourth-degree offenses, and concurrent five years on all third-degree

crimes. We affirm.

      The charges arose from defendant's solicitation of eight victims between

September 2016, and May 2017. Going door-to-door, he presented himself as a

home improvements contractor who also performed roof repairs, replaced

siding, and repaired gutters and driveways. He was not registered with the

Division of Consumer Affairs.        Defendant showed some of the victims

documents purporting to be proof of insurance. He gave his company name as

"Silverlining," based at a Salem address.

      Three of the victims resided in adult communities. Defendant obtained

deposits, in the form of cash and checks, totaling $12,073 from the victims. In

all but two cases, where he performed minimal preliminary tasks, he did not

provide the agreed-upon services. Despite promising several victims a refund,

defendant only partially refunded one victim. He told two victims that he could

not provide a refund because his daughter's baby had been hospitalized after a

car crash. In fact, he actually borrowed an additional $400 from one of the

victims for that reason.

      The legal issues do not require the names of the victims or a more specific

description as to each of their interactions with defendant. Suffice it to say that


                                                                             A-0862-18
                                        3
defendant took money from each in varying amounts and did not perform the

promised services, oftentimes never reappearing at all.

      The State called five witnesses in its case-in-chief, in addition to the eight

victims, including defendant's daughter. The daughter testified that she was

defendant's only child, that she had never been in a serious motor vehicle

accident, and that her seven-year-old daughter—her only child—had never been

injured in a car crash. The Deputy Director of the Ocean County Department of

Consumer Affairs verified defendant was not registered as a home improvement

contractor. The owner of a company called Silverlining Contracting, located in

Union County, testified he had never seen defendant before the trial, had never

had any contact with him, and had never given him permission to use the

company name. A representative from Farmers Insurance said that in August

2016, defendant opened an account for workers compensation under the name

of Robert Cardell, doing business as Silverlining Seal Coat. The policy was

cancelled for nonpayment on November 4, 2016. To the agent's knowledge,

defendant did not have a general liability insurance policy.

      Defendant presented three witnesses in support of the theory that he had

no intent to steal, but only an innocent inability to manage either the cash he

received or the completion of jobs. These witnesses were customers during the


                                                                              A-0862-18
                                         4
relevant timeframe. The first testified that he hired defendant in April 2017 , to

paint stripes in his business parking lot. Defendant was late in commencing the

job, although he did complete it and was fully paid. A homeowner testified she

gave defendant an initial $300 deposit to complete gutter work. The job was

actually performed by another contractor, who returned to the homeowner

complaining he was not paid by defendant after the job was finished.

      A second homeowner hired defendant to complete roof repairs in October

2016, and paid defendant a total of $3900. The work was performed by another

builder, who stated that he got the job by answering defendant's Craigslist ad.

He had been promised $450 in payment. The builder testified that when he saw

the job, he told defendant he needed to be paid more for it, and defendant

promised him an additional sum, which he did not pay.

      The judge refused to allow defendant to call some thirteen additional

witnesses who would have allegedly testified that, despite experiencing similar

difficulties as the victims in these cases, defendant eventually completed their

jobs. The timeframe for these witnesses was May 2015, to August 2016.

      The judge reasoned only witnesses from the relevant timeframe could

refute the State's proof of intent to defraud. As she said, "in the universe of theft




                                                                               A-0862-18
                                         5
cases because I went to a store on [twenty] occasions and didn't steal isn't

relevant to the fact on the [twenty-first] I did go and take something."

      Also pre-trial, the judge denied defendant's motion to sever the charges

by individual victim but granted the application to sever as to the tax fraud. She

decided the motion based on her analysis of Rule 404(b), more specifically

outlined in the relevant section of this opinion.

      The judge was not requested to provide, nor did she give, an instruction

informing the jury that other crimes evidence should not be used to establish

propensity.   The judge did administer the standard model jury charge for

multiple offenses. Model Jury Charges (Criminal), "Criminal Final Charge,

Multiple Charges" (rev. May 12, 2014); Model Jury Charges (Criminal),

"Statements of Defendant" (rev. June 14, 2010); State v. Hampton, 61 N.J. 250

(1972); State v. Kociolek, 23 N.J. 400, 421 (1957). Defendant did not request,

and the court did not give, the "no adverse inference" charge available to a

defendant who elects to exercise his Fifth Amendment privilege not to testify.

Model Jury Charges (Criminal), "Defendant's Election Not to Testify" (rev. May

4, 2009).

      The State had planned to call the manager of an off-track betting and

sports bar in which defendant spent substantial amounts of time between


                                                                            A-0862-18
                                         6
September 2016 and May 2017. Because the manager was a rebuttal witness,

his name was not read to prospective jurors from the witness list. Juror number

four, a cook at the establishment, recognized the manager while passing him in

the hallway after defendant had rested. The manager immediately told the

prosecutor that he recognized the cook. The prosecutor in turn notified the

judge. When questioned, juror number four explained that since he did not know

the reason the manager was present, or even if he was there in connection with

the trial, he decided to wait to see if he was a witness before mentioning the

subject to the court. The judge excused the juror without asking him if he had

discussed recognizing the manager with other jurors.

      Now on appeal, defendant raises the following points of error:

            POINT I

            THE TRIAL COURT MISTAKENLY EXERCISED
            ITS DISCRETION BY FAILING TO SEVER
            CHARGES    FROM   FOURTEEN    SEPARATE
            INCIDENTS BECAUSE THE PROBATIVE VALUE
            OF   EACH   DISCRE[TE]  INCIDENT   WAS
            OUTWEIGHED BY THE RISK THAT THE JURY
            WOULD USE THE OTHER-CRIMES EVIDENCE
            FOR PROPENSITY.

            POINT II

            HAVING DECLINED TO SEVER THE CHARGES,
            THE TRIAL COURT COMPOUNDED THE RISK OF
            UNDUE PREJUDICE BY FAILING TO INSTRUCT

                                                                         A-0862-18
                                       7
THE JURY THAT IT COULD NOT CONSIDER THE
FOURTEEN INCIDENTS FOR PROPENSITY.

POINT III

THE TRIAL COURT MISTAKENLY EXERCISED
ITS DISCRETION IN PRECLUDING DEFENSE
WITNESSES   BECAUSE   EVIDENCE   THAT
CARDELL COMPLETED OTHER JOBS UNDER
SIMILAR CIRCUMSTANCES WAS RELEVANT TO
CARDELL’S    INTENT,  REGARDLESS    OF
WHETHER THE JOBS WERE COMPLETED IN THE
EXACT TIME PERIOD OF THE CHARGED
OFFENSES.

POINT IV

THE TRIAL COURT COMMITTED PLAIN ERROR
BY FAILING TO INSTRUCT THE JURY [ON] HOW
TO    EVALUATE      ORAL     STATEMENTS
ALLEGEDLY MADE BY CARDELL AND THAT
CARDELL’S ELECTION NOT TO TESTIFY COULD
NOT      BE      CONSIDERED       DURING
DELIBERATIONS.

POINT V

THE TRIAL COURT DEPRIVED CARDELL OF DUE
PROCESS AND A FAIR TRIAL WHEN IT FAILED
TO VOIR DIRE JUROR NUMBER FOUR TO
ASSESS     WHETHER     HE    DISCLOSED
EXTRANEOUS INFORMATION TO THE OTHER
JURORS.

POINT VI

THE CUMULATIVE EFFECT OF THE ABOVE
ERRORS DEPRIVED CARDELL OF DUE PROCESS

                                           A-0862-18
                   8
            AND A FAIR TRIAL AND WARRANTS THE
            REVERSAL     OF  CARDELL’S   TRIAL
            CONVICTIONS.

                                        I.

      A decision not to sever is reviewed under an abuse of discretion standard.

State v. Chenique-Puey, 145 N.J. 334, 341 (1996). It should be reversed not on

"generalized concern about prejudice, but instead . . . [where] the evidence of

one offense would [not] inevitably have been admissible in the trial of the other."

State v. Handy, 215 N.J. 334, 354 (2013). A trial court abuses its discretion

when a decision is "made without a rational explanation, inexplicably departed

from established policies, or rested on an impermissible basis." Flagg v. Essex

County Prosecutor, 171 N.J. 561, 571 (2002) (quoting Achacoso-Sanchez v.

Immigr. and Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).

      Defendant contends the trial judge erred in refusing to sever the charges

as the sheer number of victims raised a substantial risk the jury would use the

evidence improperly. A court need not sever charges if the same evidence

underlying one offense would be admissible in the trial for another. Chenique-

Puey, 145 N.J. at 341. The issue is analyzed pursuant to Rule 404(b) and State

v. Cofield, 127 N.J. 328 (1992). State v. Sterling, 215 N.J. 65, 73 (2013).




                                                                             A-0862-18
                                         9
        Evidence with regard to one offense is admissible in the trial of another

when:

              1.     The evidence of the other crime [is] admissible
              as relevant to a material issue;

              2.     It [is] similar in kind and reasonably close in time
              to the offense charged;

              3.    [It is] clear and convincing; and

              4.    The probative value [is not] outweighed by its
              apparent prejudice.

              [Cofield, 127 N.J. at 338.]

        In this case, the judge ruled that the evidence supporting each individual

count would be admissible in the trials of the others, pursuant to Rule 404(b)

and Cofield, because of the significant similarities among all the offenses.

Essentially, defendant initiated contact with the victims, took either cash or

checks for deposits, and did not return the funds or perform any work.

        The similar crimes over a period of months were therefore relevant to a

material issue—defendant's intent. They were reasonably close in time. The

evidence—each individual victim's testimony—was clear and convincing. This

repeated pattern, virtually identical in each case, is highly probative of intent.

Intent is a necessary element of theft by deception. The State needed to prove

more than just that defendant took the deposits but failed to complete the work.

                                                                            A-0862-18
                                         10
Thus, the probative value of the evidence was not outweighed by any undue

prejudice. See Cofield, 127 N.J. at 338.

      Defendant nonetheless argues that the judge erred because the cumulative

nature of the testimony created unnecessary prejudice. But in this type of case,

defendant's acts when viewed individually were not necessarily criminal—and

if viewed individually, could be characterized as necessitating civil relief, not

criminal convictions. Only by knowing the extent of defendant's conduct during

the nine months at issue could the jury fairly evaluate whether intent had been

proven beyond a reasonable doubt. No abuse of discretion occurred. The judge

did not err by denying the motion for severance.

      Defendant adds that the judge compounded her error of creating undue

prejudice by failing to instruct the jury that it could not consider the incidents

in order to conclude defendant had the propensity to commit crimes. Thus,

defendant asserts, even if joinder was proper, the failure to sua sponte provide a

limiting instruction was plain error that had the capacity to produce an unjust

result. See R. 2:10-2.

      The judge did give the model jury charge related to multiple offenses ,

which instructs that a defendant is entitled to have each count considered

separately by the evidence relevant and material to that charge only. In other


                                                                            A-0862-18
                                       11
words, the jury was told to consider the charges not en masse, but rather to ask

if the State had proven beyond a reasonable doubt each and every element of

each individual offense charged. The issue of intent was no doubt resolved by

the jury by reference to the other charges, as intent is an element of theft by

deception, N.J.S.A. 2C:20-4.     But to consider the charges to determine an

element—intent—is proper and differs from using the charges to decide

defendant had the propensity to commit the crimes.

      In State v. Pitts, 116 N.J. 580, 603 (1989), a capital murder case, the Court

indicated that where a jury is presented with multiple charges after the denial of

a motion to sever, it would have been "preferable . . . for the trial court to have

emphasized to the jury its duty to avoid any negative or prejudicial impression

that might otherwise be created by the joinder of several criminal charges in a

single indictment." But here, not only was the denial of defendant's motion to

sever not an abuse of discretion, the probative value of the evidence greatly

outweighed the potential for prejudice. The State had to establish intent. The

model charge related to multiple counts made clear that the jury had to consider

the evidence as to each victim separately from the others.

      Defendant did not request a specially tailored instruction or object to the

judge giving only the model jury charge on multiple offenses. "Pursuant to Rule


                                                                             A-0862-18
                                       12
1:7-2, a defendant is required to challenge instructions at the time of trial or else

waives the right to contest the instructions on appeal." State v. Belliard, 415

N.J. Super. 51, 66 (App. Div. 2010). "Where there is a failure to object, it may

be presumed that the instructions were adequate." Ibid. (quoting State v. Morais,

359 N.J. Super. 123, 134-35 (App. Div. 2003)). The court did not err.

                                        II.

      Defendant also argues the trial court mistakenly excluded his thirteen fact

witnesses, his past customers, for the period prior to the timeframe at issue in

the trial. Again, we do not agree.

      "When an individual's state of mind is at issue, a greater breadth of

evidence is allowed." State v. Williams, 190 N.J. 114, 125 (2007). This includes

"evidence [that] relates to conduct that occurred before the offense." Ibid. See

also State v. Rogers, 19 N.J. 218, 228 (1955) ("All evidentiary circumstances

which are relevant to or tend to shed light on the motive or intent of the

defendant or which tend fairly to explain his actions are admissible in evidence

against him although they may have occurred previous to the commission of the

offense."). However, the "party offering the evidence has the burden of proof

to establish its admissibility." State v. Torres, 183 N.J. 554, 567 (2005). We do

not agree that the intent to complete the work, shown by defendant's conduct


                                                                               A-0862-18
                                        13
prior to the series of contracts into which he entered during this timeframe, is

probative.

       Obviously, the judge did admit testimony from customers for whom the

work was completed between September 2016 and May 2017 to allow defendant

the opportunity to refute any criminal intent. But, as she aptly said in reaching

her decision, jobs completed before were simply not probative of his intent

concerning the eight victims. A shoplifter could enter a store and not steal

twenty times, and only steal the twenty-first—but that does not make his conduct

during the twenty prior visits relevant. Here, defendant did not meet his burden

of proof to establish the relevance of the earlier jobs. See Torres, 183 N.J. at

567.

                                     III.

       Defendant also urges us to conclude the court erred by failing to instruct

as to statements made by a defendant. The Hampton/Kociolek charge directs

that hearsay statements are to be considered with caution, and that they should

be closely examined because of the possibility of misunderstanding or untruth.

       The Hampton/Kociolek charge further informs the jury that its "function

[is] to determine whether or not [any written or oral] statement was actually

made by the defendant, and, if made, whether the statement or any portion of it


                                                                           A-0862-18
                                       14
is credible." Model Jury Charges (Criminal), "Statements of Defendant" (rev.

June 14, 2010). Jurors are told that in considering whether or not an oral

statement was actually made by the defendant, and whether it is credible, they

            should receive, weigh and consider this evidence with
            caution based on the generally recognized risk of
            misunderstanding by the hearer, or the ability of the
            hearer to recall accurately the words used by the
            defendant. The specific words and the ability to
            remember them are important to the correct
            understanding of any oral communication because the
            presence, or absence, or change of a single word may
            substantially change the true meaning of even the
            shortest sentence.

                  [They] should, therefore, receive, weigh and
            consider such evidence with caution.

            [Ibid.]

      The instruction goes on to inform the jury that if they decide "that the

statement was not actually made, or that the statement is not credible," they must

disregard it. Ibid. A judge is mandated to give the instruction whether or not

requested by a defendant. State v. Jordan, 147 N.J. 409, 425 (1997).

      The failure to give the instruction, however, is not reversible error per se.

Id. at 425. Rather, it shifts the responsibility to the State to establish whether

defendant's statements were unnecessary to prove his guilt because there was

other evidence that clearly established it. Id. at 425-26.


                                                                             A-0862-18
                                       15
       This is one of those instances. The failure to give the instruction was

error, but harmless error, because the State's proofs did not hinge upon

statements made by defendant. The victims' payments to him, and his failure to

perform the work they thought they had bargained for, were the proofs upon

which conviction turned.        The State presented other evidence besides

defendant's statements to prove the crimes. Thus, the court's failure to give the

instruction was not prejudicial error.

       Defendant takes the position that the court's failure to give the no adverse

inference charge was also reversible error. A defendant is entitled to such an

instruction when requested.     State v. Camacho, 218 N.J. 533, 536 (2014).

Defendant did not request the instruction. The issue thus becomes if the failure

to give the charge was "clearly capable of producing an unjust result." Id. at

554.

       The judge actually mentioned the charge when, on the record, she

reviewed with defendant his decision not to testify. Through mere oversight,

the judge did not elicit from defendant if he wanted it to be given . In light of

the proofs, defendant's argument that the failure to give the adverse inference

instruction was prejudicial is unconvincing.




                                                                             A-0862-18
                                         16
                                      IV.

      Defendant claims that the judge's decision not to more extensively voir

dire juror number four, in order to determine whether he shared his familiarity

with the manager in the hallway with other jurors, was reversible error. We

consider this argument to be so lacking in merit as to not warrant discussion in

a written opinion. R. 2:11-3(e)(2). The juror did not even know whether the

manager was going to be called as a witness or was present in the courthouse

for some other reason. The fact, therefore, that he was not asked for the extent

of any information he may have relayed to the jury is not consequential. There

was nothing for them to learn from him that would have tainted the fairness of

the process, as he simply had no knowledge regarding the reason for the

manager's presence. The manager was never called to testify.

                                      V.

      Finally, relying upon State v. Jenewicz, 193 N.J. 440, 473-74 (2008),

defendant contends that the errors committed by the court had a cumulative

impact which prejudiced his trial and cast doubt on the fairness of the jury's

verdict. This argument lacks merit.




                                                                          A-0862-18
                                       17
      Even where an error by itself is not dispositive, the cumulative effect can

"cast sufficient doubt on a verdict to require reversal." Id. at 473. That is simply

not the case here.

      The Hampton/Kociolek charge should have been given. The trial court

should have specifically asked defendant and his counsel whether the no adverse

inference charge should be read to the jury, and instructed the jury accordingly.

The cumulative effect of these two harmless errors does not undercut the weight

of the State's overwhelming proofs. In light of those proofs, and viewed within

the context of the testimony overall, defendant received a fair trial. We look at

the instructions as a whole. State v. Garrison, 228 N.J. 182, 201 (2017); State

v. Wilbely, 63 N.J. 420, 422 (1973). We assess the alleged errors in the light of

the overall strength of the State's case. State v. Chapland, 187 N.J. 275, 289

(2006). Any cumulative effect here does not warrant reversal.

      Affirmed.




                                                                              A-0862-18
                                        18